Citation Nr: 0717212	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.  

2. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1957 to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In July 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  

The claim for increase for hearing loss is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

There is no competent medical evidence to show that the 
veteran currently has a bilateral foot disability.  


CONCLUSION OF LAW

A bilateral foot disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim). 

As for the degree of disability assignable and effective date 
of claim, as the claim of service connection is denied, no 
disability rating can be awarded as a matter of law, and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the claim.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing.  
The RO has obtained service medical records, VA records, and 
private medical records as identified by the veteran.  The 
veteran has not identified any additional pertinent records 
for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's service connection claim, and that further 
development in this respect is not required because there is 
no record of a foot disability, or complaints relative to 
such, during service.  Further, there is no evidence that the 
veteran has a current foot disability, or persistent or 
recurrent symptoms of a foot disability.  Under these 
circumstances a medical examination or medical opinion is not 
required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the veteran contends that he has a bilateral 
foot disability, manifested by nerve damage, related to his 
military service.  He testified that he has problems with his 
feet, particularly related to nerve degeneration in his feet 
and toes, which he attributes to the long hours that he spent 
on his feet on the steel flooring or grating of Navy vessels.  

The veteran served on active duty from June 1957 to January 
1977.  The service medical records do not show any finding or 
diagnosis of a foot disability to include at the time of his 
separation physical examination in January 1977.  

After service, VA and private medical records do not document 
any finding or diagnosis of a foot disability.  VA records, 
dated in February 2005, show a neurologic history of numbness 
in the toes, but the neurological evaluation of the lower 
extremities was normal.  



As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of a bilateral foot 
disability.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has a 
bilateral foot disability that is attributable to his period 
of service lack probative value, particularly in light of the 
absence of a current diagnosis of a foot disability.  Where, 
as here, the determinative issue involves a question of a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements regarding a bilateral foot 
disability attributable to his period of service do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has a bilateral foot 
disability.  The weight of the evidence is against the 
veteran's claim of service connection and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a bilateral foot disability is denied.  


REMAND

On the claim for increase for bilateral hearing loss, the 
veteran underwent a VA audiologic examination in January 
2005.  In July 2006, he testified that his hearing acuity had 
been getting worse and that he had recently been to VA for an 
audiological examination.  The claims file does not contain 
any VA records dated after March 2005.    

In light of the above, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain VA records since March 2005 from 
the Portland, Oregon, VA Medical Center.  

If the VA records contain a recent 
audiology examination that is adequate 
for rating purposes, adjudicate the 
claim for increase.  

If the VA records do not contain a 
recent audiology examination or the 
audiology is not adequate for rating 
purposes, schedule the veteran for a VA 
audiology examination to determine the 
current level of hearing impairment. 

In either event, if the determination remains adverse to 
the veteran, furnish him a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


